Exhibit 10.08

 
[img.jpg]
 
Job offer - Daniel Rogers
 
CannaSys, Inc.
 
Updated as of January 30, 2015
 
Background:
 
CannaSys, Inc is a Colorado-based corporation who develops and acquires
technologies in the cannabis industry.
 
Position:
 
Position is for Chief Financial Officer.  Employee would report directly to the
position of CEO as well as the Board of Directors.
 
Salary:
 
Initial salary will be set to a base salary of $65,000/year, with cash bonuses
up to $150,000/year.   As of December 29, 2014, Salary will be increased to base
salary of $85,000/year, with potential but not guaranteed cash bonuses up to
$150,000/year.  As of January 30, 2015 base salary is reduced to $75,000/year,
with potential but not guaranteed cash bonuses up to $150,000/year.
 
Vacation:  3 weeks (120 hours) paid vacation
 
Job Description:
 
Responsible for implementing company's financial infrastructure and all
accounting and financial oversight and responsibility.  Duties also include the
following:
 * Oversee other executives and staff within the organization.
 * Meet with board of directors and other executives to determine if company is
   in accordance with goals and policies.
 * Oversee all budgets
 * Budget expenses to be in-line with financial goals
 * Prepare and work with accountants in the preparation of all quarterly and
   annual filings
 * In coordination with CEO set revenue and profitability goals, by quarter

 
 
 

--------------------------------------------------------------------------------

 
 
 * In coordination with CEO work with sales team for both in-state and
   nationwide presence of product lines.
 * Oversee sales and marketing to ensure that targets are being met
 * Implement and institute strong governance and financial processes
 * Work with contacts in the industry to gain visibility and strategic
   partnerships.
 * Build strong media presence for company.
 * Nominate people to advisory boards and commissions.
 * In coordination with CEO, direct the organization's financial goals,
   objectives, and budgets.
 * Implement the organization's guidelines on a day-to-day basis.
 * Develop and implement strategies and set the overall direction of a certain
   area of the company or organization.
 * Oversee the investment of funds and manage associated risks, supervise cash
   management activities, execute capital-raising strategies to support a firm's
   expansion, and deal with mergers and acquisitions.
 * Provide visionary and strategic leadership for the organization.
 * Collaborate with the CEO to develop the policies and direction of the
   organization.
 * Develop and maintain relationships with other associations, industry, and
   government officials that are in the best interest of the company.
 * Provide adequate and timely information to the Board to enable it to
   effectively execute its oversight role.
 * Collaborate with the CEO to direct staff, including organizational structure,
   professional development, motivation, performance evaluation, discipline,
   compensation, personnel policies, and procedures.

Accepted and Agreed on January 30, 2015
 
/s/ Dan Rogers
 
/s/ Brandon Jennewine
Dan Rogers
 
CannaSys, Inc.

 

 
 

--------------------------------------------------------------------------------

 
